Title: James Madison to [John P. Kennedy], 29 September 1835
From: Madison, James
To: Kennedy, John P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Septr. 29. 1835—
                            
                        
                        Your favour of july the fourth, with the copy of "Horse Shoe Robinson" did not find their way to me until
                            yesterday. This will explain the delay of my thanks which I tender you. Should the scanty limits to which my reading is
                            reduced by my crippled health and faded vision prevent or retard the pleasure which these volumes promise, Mrs Madison
                            will have an early enjoyment of this fruit of your pen, and I doubt not, join in the praise so extensively bestowed on it.
                        I pray you sir to be assured of my sensibility to the kind sentiments you express towards me, and to accept
                            with a return of them, my cordial esteem and regard.
                        
                            
                                James Madison
                            
                        
                    